            Case 2:20-cv-01323-RAJ-JRC Document 21 Filed 10/02/20 Page 1 of 2




 1                                                                               Hon. Richard A. Jones
                                                                                Hon. J Richard Creatura
 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     El PAPEL LLC, et al.,                              )
 7                                                      )
                                          Plaintiffs,   )         No. 2:20-cv-01323-RAJ-JRC
 8                                                      )
                    vs.                                 )         NOTICE OF PENDENCY OF
 9                                                      )         OTHER ACTION
     JAY R INSLEE, et al.,                              )
10                                                      )
                                        Defendants
11          Defendant City of Seattle submits this notice under Local Civ. R. 3(h).
12          Rental Housing Ass’n (“RHA”) v. City of Seattle, No. 20-2-13969-6 SEA, is pending in
13   the Washington State Superior Court for King County in Seattle.
14          RHA challenges three City of Seattle ordinances: (1) a winter eviction ban; (2) an
15   extension of certain tenant protections; and (3) a rent repayment plan requirement. RHA raises
16   claims under only Washington law—it does not implicate federal law.
17          RHA relates to the action before this Court (El Papel) because both challenge the same
18   ordinances providing an extension of certain tenant protections and imposing a rent repayment
19   requirement and both raise contract impairment and takings claims that, although brought under
20   different constitutions, are subject to the same legal analysis. The actions differ in that RHA
21   includes claims beyond contract impairment and takings and each action challenges a law or
22   laws the other does not.
23


                                                                                         Peter S. Holmes
      NOTICE OF PENDENCY OF OTHER ACTION - 1                                             Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
            Case 2:20-cv-01323-RAJ-JRC Document 21 Filed 10/02/20 Page 2 of 2




 1          The City does not believe coordination between the actions would avoid conflicts,

 2   conserve resources, or promote an efficient determination of the action.

 3          Respectfully submitted October 2, 2020.

 4                                             /s/ Jeffrey S. Weber, WSBA #24496
                                               /s/ Roger D. Wynne, WSBA #23399
 5                                             Seattle City Attorney’s Office
                                               701 Fifth Ave., Suite 2050
 6                                             Seattle, WA 98104-7095
                                               Ph: (206) 684-8200
 7                                             jeff.weber@seattle.gov
                                               roger.wynne@seattle.gov
 8                                             Assistant City Attorneys for Defendant City of Seattle

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


                                                                                       Peter S. Holmes
      NOTICE OF PENDENCY OF OTHER ACTION - 2                                           Seattle City Attorney
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                701 Fifth Ave., Suite 2050
                                                                                       Seattle, WA 98104-7095
                                                                                       (206) 684-8200
